Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
    This application is in condition for allowance except for the following formal matters.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
“a propulsion force transfer arrangement adapted to transfer propulsion forces from the at least one ground engaging member of the first pair of ground engaging members to the second pair of ground engaging members, via the joint arrangement” of claim 1;

the “oscillation axle to be movable in the longitudinal direction relative the frame” must be shown or the feature canceled from the claim 4.  

No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 


Claim Objection
Claim 12 is objected to because of the following informalities:  the recitation “the second motor is arranged in the other of the propulsion hubs” should be changed to – the second motor is arranged in another of the propulsion hubs --.
Appropriate correction is required.

Reason for Allowance
The following is an examiner's statement of reasons for allowance: The prior art to WO2008/004651 (hereinafter D1) teaches the general background of the claimed invention. However, D1 does not teach a working machine having the propulsion force transfer arrangement comprises a connecting element (62) extending centrally in a longitudinal direction (L) of the working machine, for transferring propulsion forces in said first section from said at least one ground engaging member of said first pair of ground engaging members and said oscillation axle, to said joint arrangement frame portion and in combination with other elements recited in claim 1.

s 2-15 depended on allowable claim 1, and thus, are also allowed.

Conclusion
The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/               Primary Examiner, Art Unit 3611